Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12 of U.S. Patent No. 11002851. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are encompassed in the subject matter of the patent. 
Instant Claims
PN11002851
2. (New) A system, comprising: a wearable device configured to be worn on a head, the wearable device comprising: a plurality of ultrasonic sensors each associated with a different field of view within a physical environment; a processor; and a memory coupled to the processor and comprising computer readable code executable by the processor to: detect an object in the physical environment based on sensor data captured by the plurality of ultrasonic sensors; transmit a pulse based on the detected object; and determine a characteristic of the detected object based on additional sensor data captured by the plurality of ultrasonic sensors in response to the transmitted pulse.
1. (Currently Amended) A method of object detection, comprising: transmitting, by a first device, a first pulse into an environment using a wide field configuration of an ultrasonic sensor array; detecting a presence of an object in the environment based on a detected echo based on the first pulse; in response to detecting the presence of an object in the environment: determining a targeted configuration of the ultrasonic sensor array, comprising: detecting the echo at a first ultrasonic sensor of the ultrasonic sensor array at a first time, detecting the echo at a second ultrasonic sensor of the ultrasonic sensor array at a second time, wherein the targeted configuration is determined based in part on the first time and second time; and transmitting a second pulse into the environment based on the targeted configuration 
11. (New) A non-transitory computer readable medium comprising computer readable code executable by one or more processors to: detect an object in a physical environment based on sensor data captured by a plurality of ultrasonic sensors of a wearable device; transmit, by the wearable device, a pulse based on the detected object; and determine a characteristic of the detected object based on additional sensor data captured by the plurality of ultrasonic sensors in response to the transmitted pulse.
7. (Currently Amended) A non-transitory computer readable medium comprising computer readable code executable by one or more processors to: transmit, by a first device, a first pulse into an environment using a wide field configuration of an ultrasonic sensor array; detect a presence of an object in the environment based on a detected echo based on the first pulse; in response to detecting the presence of an object in the environment: determine a targeted configuration of the ultrasonic sensor array, comprising: detecting the echo at a first ultrasonic sensor of the ultrasonic sensor array at a first time,  detecting the echo at a second ultrasonic sensor of the ultrasonic sensor array at a second time, wherein the targeted configuration is determined based in part on the first time and second time; and transmit a second pulse into the environment based on the second pulse, wherein a characteristic of the object is determined based on a detected echo from the second pulse.
17. (New) A method comprising: detecting an object in a physical environment based on sensor data captured by a plurality of ultrasonic sensors of a wearable device; transmitting, by the wearable device, a pulse based on the detected object; and determining a characteristic of the detected object based on additional sensor data captured by the plurality of ultrasonic sensors in response to the transmitted pulse.
12. (New) A system, comprising: one or more processors; and one or more computer readable medium comprising computer readable code executable by one or more processors to: transmit, by a first device, a first pulse into an environment using a wide field configuration of an ultrasonic sensor array; detect a presence of an object in the environment based on a detected echo based on the first pulse; in response to detecting the presence of an object in the environment: determine a targeted configuration of the ultrasonic sensor array, comprising: detecting the echo at a first ultrasonic sensor of the ultrasonic sensor array at a first time, detecting the echo at a second ultrasonic sensor of the ultrasonic sensor array at a second time, wherein the targeted configuration is determined based in part on the first time and second time; and transmit a second pulse into the environment based on the second pulse, wherein a characteristic of the object is determined based on a detected echo from the second pulse


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Lee US20160154240 in fig. 3 and ¶s77 a system, comprising: a wearable device (wearable display device 10 of figs. 1, 3 and ¶77)  configured to be worn on a head, the wearable device comprising: a plurality of ultrasonic sensors (ultrasonic sensor 400 of figs. 1, 3 and ¶77) each associated with a different field of view within a physical environment; a processor (control unit 650 of fig. 4 and ¶63); and a memory (memory 640 of fig. 4 and ¶62)  coupled to the processor and comprising computer readable code executable by the processor to: detect an object in the physical environment based on sensor data captured by the plurality of ultrasonic sensors. 
However no prior art discloses, teaches or suggests “transmit a pulse based on the detected object; and determine a characteristic of the detected object based on additional sensor data captured by the plurality of ultrasonic sensors in response to the transmitted pulse”.
Thus claim 2 is allowed with associated dependent claims
Independent claims 11 and 17 include limitations analogous to ones that form the basis for the allowance of claims 11 and 17 are allowed with associated dependent claims if double patent rejection is overcome. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-10, 12-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alqatani US9311827 (fig. 9 and col. 4:46-col.5:8; col.5:55-col.6:15)
Jung US20170285871 (fig. 7 and ¶91)
Chan US20180164849 (Fig. 13 and ¶s91, 105)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685